       Case 2:20-cv-01139-DWM Document 54 Filed 03/01/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEVADA


 CHANDAN MANANSINGH and                        Case No. 2:20-cv-01139-DWM
 ANGELA NAIRNS,

                     Plaintiffs,                           ORDER

        vs.

UNITED STATES OF AMERICA, et
al.,

                     Defendants.


      Despite the Court’s admonishment that it is “unlikely that a request for an

extension of any future deadline will be entertained,” [see ECF No. 40], Plaintiffs

once again seek to extend a briefing deadline, [ECF No. 53]. While the request

will be granted given the nature of counsel’s cause, delay has unnecessarily

pervaded this case. [See ECF Nos. 14, 36, 40, 45, 48.] Though the warning feels

Sisyphean at this point: no further extensions of time will be granted. Future

requests for extensions of time may be construed as a failure to prosecute, Fed. R.

Civ. P. 41(b), or “unnecessary delay,” Fed. R. Civ. P. 11(b). Each request must

also be accompanied by a signed certification from Chandan Manansingh and

Angela Nairns, stating that they do not object to the extension being sought.



                                         1
       Case 2:20-cv-01139-DWM Document 54 Filed 03/01/21 Page 2 of 2




      IT IS ORDERED that Plaintiffs’ request for an extension [ECF No. 53] is

GRANTED. Plaintiffs’ response to the pending motions to dismiss [ECF Nos. 50,

51] shall be filed on or before April 2, 2021. The government’s reply(s) shall be

due in accordance with LR 7-2.

      IT IS FURTHER ORDERED that the preliminary pretrial conference set for

April 21, 2021 is VACATED and RESET for May 25, 2021 at 9:00 AM (PDT). A

discovery plan/scheduling order, preliminary pretrial statements, and a statement of

stipulated facts are now due May 20, 2021.

      DATED this 1st day of March, 2021.




                                         2
